         Case 8-19-08155-ast          Doc 2-1     Filed 12/17/19        Entered 12/17/19 10:44:09




LOEB & LOEB LLP
Schuyler G. Carroll
William M. Hawkins
Evan K. Farber
Mary Jean Kim
345 Park Avenue
New York, NY 10154
Tel: (212) 407-4000
Fax: (212) 407-4990
Email: scarroll@loeb.com
        whawkins@loeb.com
        ekfarber@loeb.com
        mjkim@loeb.com

Counsel to the Debtors
and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                        )      Chapter 11
                                                        )
                                                        )      Case No. 19-76260 (AST)
                                                        )      Case No. 19-76263 (AST)
In re:                                                  )      Case No. 19-76267 (AST)
                                                        )      Case No. 19-76268 (AST)
Absolut Facilities Management, LLC, et al.              )      Case No. 19-76269 (AST)
                                                        )      Case No. 19-76270 (AST)
                          Debtors.1                     )      Case No. 19-76271 (AST)
                                                        )      Case No. 19-76272 (AST)
                                                        )
                                                        )      (Jointly Administered)
                                                        )




           1
             The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and
Rehabilitation at Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266);
Absolut Center for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641);
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and
Rehabilitation at Three Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC
(7924).



18535391
     Case 8-19-08155-ast        Doc 2-1     Filed 12/17/19     Entered 12/17/19 10:44:09




                                               )
                                               )
Absolut Facilities Management, LLC, et al.,    )
                                               )       Chapter 11
                      Plaintiffs,              )
       v.                                      )       Case No. 19-76260-ast
                                               )       Case No. 19-76263-ast
Mark LaSurk, as Administrator of the Estate of )
Rhonda LaSurk,                                 )       Adv. Pro. No. 8:19-AP-08155
                                               )
                      Defendant.               )
                                               )


            DECLARATION OF MICHAEL WYSE IN SUPPORT OF DEBTORS’
                  MOTION TO ENFORCE THE AUTOMATIC STAY
                    AND FOR A PRELIMINARY INJUNCTION

       I, Michael Wyse make this declaration under 28 U.S.C. § 1746 (the “Declaration”):

       1.      I am over the age of 18. I make this Declaration in support of the Motion for a

Preliminary Injunction submitted by Absolut Facilities Management, LLC (“Absolut

Management”) and its affiliated debtor entities (collectively, the “Absolut Facilities Operators”

and each an “Absolut Facilities Operator”),2 as debtors and debtors-in-possession (collectively,

the “Debtors” and each a “Debtor”) in the above-captioned jointly administered Chapter 11 cases

(the “Chapter 11 Cases”) for a preliminary injunction barring prosecution of the state court action

entitled LaSurk v. Absolut Facilities Management, LLC, Absolut Center for Nursing and

Rehabilitation at Orchard Park, LLC, et al., Index No. 805925/2016; New York Supreme Court,

Erie Cty. (hereinafter the “LaSurk Action”) by plaintiff therein (“Plaintiff”) as against defendant




2
 The Absolut Facilities Operators are the following Debtors: Absolut Center for Nursing and
Rehabilitation at Westfield, LLC, Absolut Center for Nursing and Rehabilitation at Allegheny,
LLC, Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC, Absolut Center for
Nursing and Rehabilitation at Gasport, LLC, Absolut Center for Nursing and Rehabilitation at
Orchard Park, LLC, Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC, and
Absolut at Orchard Brooke, LLC


                                                2
      Case 8-19-08155-ast         Doc 2-1     Filed 12/17/19      Entered 12/17/19 10:44:09




Israel Sherman (“Mr. Sherman”), pending a determination of the relief requested herein, which

relief includes: (1) an order enforcing the automatic stay of Bankruptcy Code § 362 and declaring

that prosecution of the LaSurk Action by Plaintiff as against Mr. Sherman violates the automatic

stay that is currently in place in these Chapter 11 Cases; (2) an order extending the automatic stay

to encompass and enjoin the prosecution of the LaSurk Action as against Mr. Sherman pursuant

to Bankruptcy Code § 362; or (3) an order enjoining the prosecution of the LaSurk Action as

against Mr. Sherman pursuant to Bankruptcy Code § 105.

       2.      I am the Chief Restructuring Officer of the Debtors. I was the declarant in support

of the Debtors’ Chapter 11 petitions and incorporate by reference the facts set forth in my

previously submitted declarations (submitted at Dkt. Nos. 15, 20, 57, 68, and 97) as if fully set

forth herein. I am knowledgeable and familiar with the Debtors’ day-to-day operations, business

and financial affairs, books and records, and the circumstances leading to the commencement of

these Chapter 11 Cases.

       3.      Except as otherwise indicated herein, the facts set forth in this Declaration are based

upon my personal knowledge, my review of relevant documents, information provided to me by

employees of the Debtors or the Debtors’ advisors, or my opinion, which itself would be based on

my experience, knowledge, and information concerning the Debtors’ operations. If called upon to

testify, I would testify competently to the facts set forth in this Declaration.

            THE DEBTORS AND THE STATUS OF THEIR CHAPTER 11 CASES

       4.      As of the petition date, September 10, 2019 (the “Petition Date”), the Debtors –

Absolut Management and the Absolut Facilities Operators – operated six skilled nursing and

assisted living facilities in New York State (collectively, the “Facilities” and each a “Facility”).

       5.      Absolut Management is a New York limited liability company which acts as the




                                                   3
     Case 8-19-08155-ast        Doc 2-1     Filed 12/17/19     Entered 12/17/19 10:44:09




main managing entity of the Debtors’ business.            Absolut Management is the manager

(“Manager”) of each of the Absolut Facilities Operators pursuant to their respective operating

agreements, which were each entered into prior to the Petition Date. Mr. Sherman is the sole

managing member of Absolut Management. Attached hereto as Exhibit A is a true and correct

copy of Absolut Management’s Operating Agreement, dated February 2, 2006.

       6.      Attached hereto as Exhibit B is a true and correct copy of the Operating Agreement

of the Absolut Facilities Operator, Absolut Center for Nursing and Rehabilitation at Orchard Park,

LLC, dated February 16, 2006 (“Orchard Park”), as an exemplar of each of the Operating

Agreements. Each of the other Operating Agreements is nearly identical. Each of the Absolut

Facilities Operators is a New York limited liability company consisting of the following members

and membership interests: Absolut Management (54%), Mr. Sherman (45%), and Samuel Sherman

(1%). Mr. Sherman is the CEO of each Absolut Facilities Operator. As the CEO, Mr. Sherman

is, and has at all pertinent times been, an employee of each of the Absolut Facilities Operators.

See Orchard Park Operating Agreement § 5.4 and Schedule A.

       7.      Since the Petition Date, the Debtors have streamlined their business operations by

closing the Facility at Orchard Park (the “Orchard Park Facility”) pursuant to a closure plan

approved by the New York State Department of Health and this Court. Even after the closure, the

Debtors must continue to manage and operate their business during their Chapter 11 Cases. To

permit continued business operations, the Debtors now endeavor to achieve a final order for

debtor-in-possession financing and use of cash collateral.

       8.      In addition, the Debtors’ day-to-day operations require attentive and continuous,

hands-on management of their skilled nursing and assisted living facilities. As of the third quarter

of 2019, the Debtors employed over 1,100 full and part time staff members to deliver services and




                                                 4
      Case 8-19-08155-ast        Doc 2-1     Filed 12/17/19       Entered 12/17/19 10:44:09




care to over 700 patients and residents at the six remaining Facilities. Each of the Facilities is

staffed 24-hours per day, seven days per week, 365-days per year.

       9.      Over the last several months, the Debtors have expended considerable time, effort,

and resources vigorously negotiating a settlement that would provide for a possible sale of the

Debtors’ operations and accounts receivables. On November 22, 2019, the Debtors filed a motion

(Docket No. 268, the “Settlement Motion”), seeking approval of a November 20, 2019 Settlement

Agreement among the Debtors, Debtors’ landlords, and Mr. Sherman (the “Settlement

Agreement”). Pursuant to the Settlement Agreement, the Debtors agreed to an expedited and

robust sale process that includes a bifurcated timeline for the sale of the Facilities separate from

the sale of their accounts receivables. Therefore, contemporaneously with filing the Settlement

Motion, the Debtors filed a separate motion (Docket No. 269, the “Sale Motion”), seeking

approval of the sale processes contemplated by the Settlement Agreement.

       10.     The Court held a hearing on the Settlement Motion and the Sale Motion on

December 9, 2019, at which the Court approved the Settlement Agreement and the proposed

process for the sale of the Debtors’ assets. Attached hereto as Exhibit C is the Settlement

Agreement.

                MR. SHERMAN’S UNIQUE AND INDISPENSABLE ROLE

       11.     As the CEO of the Debtors, Mr. Sherman’s continued cooperation is critical to the

Settlement Agreement. First, Mr. Sherman must be available throughout the sale processes to

respond to the Debtors’ investment banker and potential purchasers concerning diligence requests

and other inquiries, all while continuing to oversee the Debtors’ operations and the provision of

care to the residents of the Facilities. See Exhibit C at ¶ 18.

       12.     Although the Debtors recently added certain personnel, such as Phillip Hoffman,

William K. Lenhart, and myself, Mr. Sherman is truly the key to the Debtors’ operations and to


                                                  5
        Case 8-19-08155-ast      Doc 2-1     Filed 12/17/19     Entered 12/17/19 10:44:09




the employees. As is typical in any company struggling through distressed times, particularly one

that has filed bankruptcy and is in the midst of an expedited sale process, the Debtors have been

challenged to avoid problems with employee morale. This is particularly concerning because each

and every employee’s work is vital to providing the residents the high quality experience they

expect – not to mention to ensuring their safety, protection and medical care. If just one employee

fails to execute his or her duties timely and properly, it could mean life or death for a resident.

Despite these challenges, as recognized by the Patient Care Ombudsman and the DOH, the Debtors

have continued to provide high quality care to the residents.

         13.   This high quality of care is thanks to Mr. Sherman’s efforts, and his oversight is

critical to ensuring that that continues.     Mr. Sherman’s hands-on approach and wealth of

experience in health care administration allows him to create an excellent working environment.3

He has a long history with the Debtors and working with the employees. None of the new

individuals have any prior relationships with the business or the employees. So, uniquely, Mr.

Sherman’s relationships allow him to ensure the cooperation of employees and continued quality

care.

         14.   In addition, as set forth in the Sale Motion, once the Debtors select a proposed

purchaser or purchasers for the Facilities, the purchaser or purchasers will need to obtain regulatory

and governmental approvals prior to taking over operations of the Facilities. To obtain such

approval, it will be necessary for Mr. Sherman to provide reasonable assistance and cooperation

and to facilitate the due diligence and regulatory approval process. In particular, any proposed



3
  Mr. Sherman received an MBA in Health Care Administration from Baruch College/Mt. Sinai
School of Medicine in 1979. Since then, he has worked almost exclusively in the area of senior
health care administration. Mr. Sherman has been licensed by the New York State Department of
Health as an owner and operator since 2006. His extensive experience includes work in senior
level administration roles at more than 20 senior care facilities.


                                                  6
      Case 8-19-08155-ast         Doc 2-1    Filed 12/17/19      Entered 12/17/19 10:44:09




purchaser will require Mr. Sherman’s assistance while any Change of Ownership application

relating to any of the Facilities is pending with the State of New York, any Transfer of Physical

Assets application is pending with HUD, and any other required New York State or federal

licensure applications are pending. Pursuant to the terms of the Settlement Agreement, Mr.

Sherman has committed to providing this assistance and cooperation and to facilitate the transfer

of operations of the Facilities. Ultimately, upon the closing of any such transactions, Mr. Sherman

must provide releases. See Exhibit C at ¶¶ 18-21.

       15.     Thus, requiring Mr. Sherman to defend against the LaSurk Action will further

deplete the Debtors’ estates and compromise the Debtors’ chances for a successful and confirmable

Plan by improperly diverting his attention away from his duties under the Settlement Agreement

and from maintaining the Debtors’ operations, supporting marketing efforts, and ensuring a

smooth transition to new owners.

       16.     The Debtors now face multiple time-consuming, time-sensitive and complex

challenges. The Debtors intend to proceed through Chapter 11 by developing a marketing and sale

process for the balance of their Facilities, on a consensual basis to the greatest extent possible with

major stakeholders. The Debtors intend to effect these sales as part of the preparation and

confirmation of a plan for Chapter 11 liquidation (a “Plan”). This approach to the completion of

these Chapter 11 Cases promises to maximize value of the Debtors’ estates and, as a consequence,

achieve the best outcome for the Debtors’ legitimate creditors. In fact, the Settlement Agreement

is imperative to the success of a confirmable Plan.

                                     THE LASURK ACTION

       17.     A further challenge – the LaSurk Action – now threatens to derail the Debtors

approved Settlement Agreement which will allow the Debtors to effectuate the sale of their assets

and prepare and confirm a Plan.


                                                  7
      Case 8-19-08155-ast        Doc 2-1     Filed 12/17/19      Entered 12/17/19 10:44:09




       18.     Prior to the Petition Date, numerous state court civil proceedings were filed by

individuals or the executors of their estates against one or more of the Debtors, arising from events

alleged to have occurred at the Facilities. The plaintiffs in these actions generally assert claims of

personal injury, wrongful death, and/or the deprivation of certain enumerated rights of residents

as set forth in New York Public Health Law § 2803-c against one or more of the Debtors. In

approximately 30 of these cases (the “Pending Actions”), the plaintiffs also assert claims against

Mr. Sherman, but generally not based on any actions or omissions he personally took; instead,

these plaintiffs allege that Mr. Sherman is liable for the Debtors’ alleged acts or omissions because

he is the Debtors’ “controlling person” as defined in Public Health Law § 2808-a. Attached hereto

as Exhibit D is Plaintiff’s summons and complaint which were filed on June 3, 2016. Attached

hereto as Exhibit E is Plaintiff’s amended complaint which was filed on July 10, 2017.

       19.     Upon the filing of the petition and the imposition of the automatic stay, the plaintiffs

in most of the Pending Actions have not attempted to move their cases to trial, and thus appear

through their actions to have tacitly acknowledged that the Pending Actions are automatically

stayed in their entirety.    However, recently, the Plaintiff in the LaSurk Action has sent

correspondence taking the position that the LaSurk Action can move forward to trial – which is

currently scheduled for the end of January 20204 – as against Mr. Sherman, even as the remainder

of the case is stayed as against the Debtors themselves.

       20.     After being notified on September 11, 2019 that the automatic stay under section

362(a) of the Bankruptcy Code prohibited further prosecution of the LaSurk Action – one day after

the Petition Date – the Plaintiff raised no objections or challenges until November 2019.




4
 Cognizant of the Debtors’ Chapter 11 Cases, the state court presiding over the LaSurk Action
adjourned the trial date from December 9, 2019 until January 30, 2020.


                                                  8
      Case 8-19-08155-ast        Doc 2-1     Filed 12/17/19      Entered 12/17/19 10:44:09




Specifically, on November 6, 2019, LaSurk purported to advise the Debtors and Mr. Sherman of

an intention to use at the December 9 trial – set prior to the Petition Date – certain business records

pursuant to § 3122-a of the New York Civil Practice Law and Rules. Attached as Exhibit F is a

true copy of a letter dated November 6, 2019 from Plaintiff’s counsel, purporting to provide

Plaintiff’s Section 3122-a(c) notice. Section 3122-a(c) imposes a burden on the defendants to

object to the use of the business records identified in the LaSurk notice within twenty days or risk

losing the ability to oppose the documents’ use against them as evidence. CPLR § 3122-a(c).

       21.     Attached as Exhibit G is a true copy of a letter dated November 11, 2019 from

Plaintiff’s counsel, asserting that Mr. Sherman “is individually responsible for the subject claims

pursuant to New York Public Health Law § 2808-a” and that it was Plaintiff’s “intention to move

forward with the December 6th trial date as against him.”

       22.     Thereafter, on November 13, 2019, Plaintiff delivered an expert witness disclosure

pursuant to an expert witness disclosure pursuant to CPLR § 3101(d), identifying two proposed

experts and summarizing their testimony concerning the alleged deficiencies of Decedent’s care

and treatment at the Orchard Park Facility. Attached as Exhibit H is a true copy of Plaintiff’s

Expert Disclosure. As shown by Plaintiff’s Expert Disclosure, numerous allegations describe and

directly implicate the Debtors and the operations and procedures at the Orchard Park Facility in

violation of the automatic stay under Section 362(a) of the Bankruptcy Code.

       23.     Moreover, just last week, the Plaintiff filed an order to show cause in the state court

seeking to sever the LaSurk Action as against Mr. Sherman for the purpose of commencing trial

against him alone. Attached as Exhibit I is a true copy of Plaintiff’s order to show cause dated

December 12, 2019.




                                                  9
      Case 8-19-08155-ast        Doc 2-1    Filed 12/17/19    Entered 12/17/19 10:44:09




         ANY JUDGMENT AGAINST MR. SHERMAN WILL HAVE AN
    “IMMEDIATE ADVERSE ECONOMIC CONSEQUENCE” ON THE DEBTORS

       A.      Debtors’ Operating Agreements Require Them to Indemnify Mr. Sherman

       24.     Requiring Mr. Sherman to defend against the LaSurk Action will deplete the

Debtors’ estates due to the Absolut Facilities Operators’ obligation to indemnify and hold Mr.

Sherman harmless “from and against all claims and demands whatsoever,” subject only to the

limitations of New York law. See Exhibit B at § 5.8. All other Operating Agreements contain

substantially identical provisions.

       25.     Section 5.8 requires indemnification of Mr. Sherman in two ways. First, each

Absolut Facility Operator must hold the “individual members” of the Manager harmless. Because

the “Manager” is Absolut Management and Mr. Sherman is its only member, the Absolut Facilities

Operators are required to hold Mr. Sherman harmless “from and against any and all claims and

demands whatsoever.” Id. Second, each Absolut Facility Operator “will indemnify” its employees

under its Operating Agreement. As CEO, Mr. Sherman is an employee of each Absolut Facility

Operator and thus qualifies for indemnification in this way too.

       B.      Mr. Sherman Is a Co-Insured Under Debtors’ Relevant Insurance Policy

       26.     Allowing the LaSurk Action to proceed uninhibited by any stay or injunction will

reduce the Debtors’ insurance coverage – an estate asset – and thus deplete the Debtors’ estates

because Mr. Sherman is a co-insured under the Debtors’ relevant “claims made and reported”

insurance policies which have been in effect since before the Petition Date. Any payment in

defending or covering Mr. Sherman would reduce in equal measure the coverage available for the

Debtors, both on that claim and under one or more of the other aggregate limits for each of the

insurance policies.

       27.     As is relevant to the LaSurk Action, the Debtors are insured by the Aging Services




                                                10
      Case 8-19-08155-ast       Doc 2-1     Filed 12/17/19     Entered 12/17/19 10:44:09




Claims Made Policy dated August 11, 2015, issued by JLT Reinsurance Brokers Ltd. for

Underwriters at Lloyd’s, London (with all schedules and endorsements, the “Policy”). A true copy

of the Policy is attached hereto as Exhibit J. With regard to claims made during other time periods,

which include claims in some of the other Pending Actions, the Debtors are insured by other

“claims made and reported” policies which are similar in most respects, though not identical, to

the Policy at issue here.

                  THE DEBTORS WILL SUFFER IRREPARABLE HARM
                         ABSENT A STAY OR INJUNCTION

       28.     In the absence of a stay of the LaSurk Action against Mr. Sherman, the Debtors will

suffer irreparable harm to the contemplated sale of certain assets and their on-going day-to-day

operations. As indicated above, the Plaintiff allege claims that are substantially identical to, and

inextricably linked to the Debtors’ alleged conduct. Plaintiff’s causes of action also do not

distinguish between the actions of the Debtors or Mr. Sherman – rather, they assert that Debtors

and Mr. Sherman are jointly and severally liable for the same alleged acts or omissions, under the

same theories. Because the claims alleged in the Pending Actions are inextricably intertwined

with the very same claims made against the Debtors, absent a stay, the Debtors are likely to suffer

irreparable harm which far outweighs any harm to the Plaintiff including:


               (a)     The risk that a finding of liability as against Mr. Sherman will harm the

       Debtors’ estate because of Debtors the Absolut Facilities Operators obligation to indemnify

       Mr. Sherman’s litigation fees and expenses;

               (b)     The depletion of insurance coverage of the Debtors – property of the

       Debtors’ estates – based on any coverage afforded to Mr. Sherman thus resulting in

       depletion of the Debtors estates;




                                                11
     Case 8-19-08155-ast        Doc 2-1     Filed 12/17/19     Entered 12/17/19 10:44:09




              (c)     The burdensome costs and distraction of outside litigations that would

       undermine Mr. Sherman’s participation to transition successfully the Debtors’ business to

       new owners and frustrate Debtors’ efforts to liquidate; and

              (d)     The risk of collateral estoppel, stare decisis or adverse evidentiary findings

       that will impair Debtors’ ability to defend themselves in subsequent litigation.

       29.    The injunctive relief sought by the Debtors is necessary and proper to continue

operating the Facilities in Chapter 11, effectuate the Settlement Agreement, and allow for an

unobstructed opportunity to obtain confirmation of a Plan.

       30.    If the Pending Actions against Mr. Sherman are enjoined, there is a substantial

likelihood that the Debtors will obtain a confirmable Plan. Without a stay or injunction, the

changes of the Debtors achieving a confirmable Plan are extremely low.

       31.    The requested injunctive relief will serve the public interest by promoting

compliance with the legislative purpose of the automatic stay under Section 362(a) of the

Bankruptcy Code and facilitate Debtors’ successful sale of assets and Chapter 11 Plan.


       I declare under penalty of perjury that the foregoing is true and correct.


Dated: December 17, 2019
       New York, New York
                                                      /s/ Michael Wyse    .
                                                     Michael Wyse
                                                     Chief Restructuring Officer




                                                12
